DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: forming unit in claims 1, 4, 6, and 7; detection unit in claims 1, 4, and 5; correction unit in claim 1; drive system in claims 1-4, and 10-11; determination unit in claims 1-4; notification unit in claims 1-3 and 8-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (JP 2020-003683).  (Note: paragraphs cited correspond to those in the machine translation of Kato provided herewith.)
Regarding claim 1, Kato teaches an image forming apparatus 100, comprising a transfer belt 7 (Fig. 1 [0012, 0015]); 5
a forming unit U configured to form an image-misregistration detection pattern 60 of a plurality of colors on the transfer belt (Figs. 1-2 and 5 [0013, 0030]); 
a detection unit 130/20 configured to detect the image-misregistration detection pattern formed on the transfer belt (Figs. 1 and 4 [0022, 0040]); and 
a correction unit (part of CPU 51) configured to correct an image misregistration of an image of each 10of the plurality of colors based on a detection result of the image-misregistration detection pattern by the detection unit ([0032]); and 
a drive system configured to drive at least the transfer belt (via secondary transfer roller/driving roller 9 (Fig. 1 [0033]); 
a determination unit (another part of CPU 51) configured to detect a difference amount S (slope S = L1-L0 / V1-V0) between a pattern interval of the image-misregistration detection pattern formed on the transfer belt L1 and a 15pattern interval L0 serving as a reference value for each color (Fig. 5b [0040-0042]), and determine that an abnormality has occurred in a driving state of the drive system, in response to the difference amount being equal to or greater than a predetermined threshold value ([0043-0044]); and 
a notification unit (display unit) configured to notify occurrence of the image misregistration when the determination unit determines that the driving state of the drive system is abnormal (display urging the operator to perform the maintenance of the intermediate transfer unit is indicative of the image registration), based 20on the difference amount of any one of the plurality of colors ([0043-0044]).
Regarding claim 3, Kato teaches the image forming apparatus according to claim 1, wherein the notification unit is configured to perform notification of a position of the image-misregistration detection pattern at which the determination unit determines that the 30abnormality has occurred in the driving state of the drive system, together with a notification of the occurrence of the image misregistration.  (A display urging the operator to perform the maintenance of the intermediate transfer unit is displayed; [0040].  The intermediate transfer unit indicates a position of the image-misregistration detection pattern where the abnormality occurred.)
Regarding claim 8, Kato teaches the image forming apparatus according to claim 1, 30wherein the notification unit is configured to make an indication corresponding to a notification of the occurrence of the image misregistration on a display ([0044]).
The method steps of claim 11 are met by the operation of Kato as applied to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2020-003683).
Regarding claim 2, Kato teaches the image forming apparatus according to claim 1, but fails to teach wherein the notification unit is configured to perform notification of a color for which the determination unit determines that the abnormality has occurred in the driving state of the drive system, together 25with a notification of the occurrence of the image misregistration.
Kato, however, teaches that at least a part of the formation and detection of the test pattern in the maintenance time determination mode may be used also as the color misregistration correction control ([0048]).  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the notification unit to perform notification of a color for which the determination unit determines that the abnormality has occurred in the driving state of the drive system, together 25with a notification of the occurrence of the image misregistration.  One would have been motivated to make this modification in order to provide a user with additional information.
Regarding claim 9, Kato teaches the image forming apparatus according to claim 1, but is silent regarding cancellation of a notification of the occurrence 35of the image misregistration after an end of printing of a printed matter.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cancel a notification of the occurrence 35of the image misregistration at some point in time, at least after the misregistration has been corrected.  In making this modification, the notification unit would be configured to cancel a notification of the occurrence 35of the image misregistration after an end of printing of a printed matter, as long as at least one print of a printed matter has occurred.  One would have been motivated to make this modification in order to allow future notifications of occurrences of image misregistration to be displayed.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2020-003683) in view of Shinohara (US 2003/0052958).
Regarding claim 4, Kato teaches the image forming apparatus according to claim 1, wherein the forming unit is configured to form image-misregistration detection 35patterns for at least two rows along a moving direction of the transfer belt (two patch sensors would be utilized with two detection patterns; [0050]), 31Client Ref. No. FN202103072 wherein the detection unit is configured to detect each of the image-misregistration detection patterns ([0050]), and wherein the determination unit is configured to determine whether an abnormality has occurred in the driving state of the drive system based on detection outputs of the image-5misregistration detection patterns detected by the detection unit ([0050]), using a pattern interval L0/L1 (Fig. 5b) of the image-misregistration detection patterns corresponding to a sub-scanning direction that is the moving direction of the transfer belt ([0040-0041]).
Kato fails to teach the determination unit configured to determine whether an abnormality has occurred in the driving state of the drive system based on detection outputs of the image-5misregistration detection patterns detected by the detection unit also using a pattern interval of the image-misregistration detection patterns corresponding to a main scanning direction perpendicular to the moving direction of the transfer belt.
Shinohara teaches utilizing a detection unit with three sensors 14/15/16 that measure three misregistration detection patterns 17 (Fig. 2 [0012]).  Further, a pattern interval of the misregistration detection patterns corresponding to a main scanning direction perpendicular to the moving direction of the transfer belt is utilized to determine five different types of abnormalities in a driving state: sub-scan slippage, inclination slippage, main scan resist slippage, scaling slippage, and scaling error deviation slippage ([0012]). 
Utilizing the teachings of Shinohara, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kato to include a third sensor and to form a third misregistration pattern, and configure the determination unit to determine whether an abnormality has occurred in the driving state of the drive system based on detection outputs of the image-5misregistration detection patterns detected by the detection unit also using a pattern interval of the image-misregistration detection patterns corresponding to a main scanning direction perpendicular to the moving direction of the transfer belt.  One would have been motivated to make this modification in order to effectively determine when an abnormality due to slippage occurs.
Regarding claim 5, Kato teaches the image forming apparatus according to claim 1, but fails to teach the apparatus further comprising a plurality of detection units disposed at three positions in a direction crossing a moving direction of the transfer belt and detects the image-misregistration detection pattern.
Shinohara teaches utilizing a detection unit with three sensors 14/15/16 that measure three misregistration detection patterns 17 (Fig. 2 [0012]).  Further, the detection of the pattern intervals is utilized to determine five different types of abnormalities in a driving state: sub-scan slippage, inclination slippage, main scan resist slippage, scaling slippage, and scaling error deviation slippage ([0012]). 
Utilizing the teachings of Shinohara, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kato to include a plurality of detection units disposed at three positions in a direction crossing a moving direction of the transfer belt and detects the image-misregistration detection pattern.  One would have been motivated to make this modification in order to effectively determine when an abnormality due to slippage occurs.
Regarding claim 6, modified Kato teaches the image forming apparatus according to claim 5, wherein the forming unit is configured to form two or three rows of image- misregistration detection patterns 17 in a direction crossing the moving direction of the transfer belt, wherein each of the two or three rows of image-misregistration detection patterns is 20formed along to the moving direction of the transfer belt (Shinohara Fig. 2).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2020-003683) in view of Sugiura et al. (US 2017/0329263, hereinafter “Sugiura”).
Regarding claim 7, Kato teaches the image forming apparatus according to claim 1, but fails to teach the apparatus comprising another transfer belt in contact with the transfer belt, wherein the forming unit is configured to form the image-misregistration detection 25pattern on the transfer belt, transfer the image-misregistration detection pattern on the transfer belt to said another transfer belt, and the detecting unit is configured to detect the image- misregistration detection pattern on said another transfer belt.
Sugiura teaches a similar image forming apparatus 500 (Fig. 1) comprising another transfer belt 36 in contact with transfer belt 31, wherein a forming unit 1y-1K is configured to form an image-misregistration detection 25pattern PV (Fig. 19) on the transfer belt, transfer the image-misregistration detection pattern on the transfer belt to said another transfer belt ([0203-0204]), and a detecting unit 45 is configured to detect the image-misregistration detection pattern on said another transfer belt ([0205-0206]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute another transfer belt in contact with the transfer belt (in place of the secondary transfer roller 8 of Kato), and configure the forming unit to form the image-misregistration detection 25pattern on the transfer belt, transfer the image-misregistration detection pattern on the transfer belt to said another transfer belt, and detect the image- misregistration detection pattern on said another transfer belt.  As Sugiura teaches that a configuration utilizing a secondary transfer belt and a configuration utilizing a secondary transfer roller are interchangeable ([0069]), one would have found it obvious to make this substitution to obtain predictable results. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record does not disclose or suggest the claimed “wherein the notification unit is configured to continue the notification after the end of printing of the printed matter, in a case where the printed matter does not include a color for 5which an abnormality in the driving state of the drive system is detected” in combination with the remaining limitations of claim 10.

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852